                         IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MISSOURI
                                  ST. JOSEPH DIVISION

RightCHOICE Managed Care, Inc., et al.,


               Plaintiffs,                                             CIVIL ACTION NO.
v.                                                                     5:18-CV-06037-DGK


Hospital Partners, Inc.; Hospital Laboratory               DECLARATION OF NATHANIEL
Partners, LLC; Empower H.I.S. LLC; LifeBrite            MOORE IN SUPPORT OF PLAINTIFFS’
Laboratories, LLC; RAJ Enterprises of Central              MOTION FOR ORDER THAT THE
Florida, LLC d/b/a Pinnacle Laboratory Services;         SERO DEFENDANTS HAVE WAIVED
Labmed Services, LLC; SeroDynamics, LLC;                ATTORNEY-CLIENT PRIVILEGE, OR,
Lucenta Labs, LLC; David Byrns; Jorge Perez;              IN THE ALTERNATIVE, STRIKING
Christian Fletcher; James F. Porter, Jr.; Beau Gertz;     ALL EVIDENCE OF RELIANCE ON
and Mark Blake,                                           ADVICE OF COUNSEL AND FOR IN
                                                                 CAMERA REVIEW
               Defendants.


       I, Nathaniel Moore, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

       1.      I am an attorney at Robins Kaplan LLP, counsel to Plaintiffs in the above-

captioned proceeding.

       2.      Attached hereto as Exhibit A is a true and correct copy of an excerpt of Labmed

Services, LLC’s Responses to Plaintiffs’ First Requests for Production of Documents.

       3.      Attached hereto as Exhibit B is a true and correct copy of an excerpt of

SeroDynamics, LLC’s Responses to Plaintiffs’ First Requests for Production of Documents.

       4.      Attached hereto as Exhibit C is a true and correct copy of an excerpt of Beau

Gertz’s Responses to Plaintiffs’ First Requests for Production of Documents.

       5.      Attached hereto as Exhibit D is a true and correct copy of an excerpt of Blake’s

Responses to Plaintiffs’ First Requests for Production of Documents.




                                     1
       Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 1 of 48
        6.     Between July 2019 and January 2020, the Sero Defendants made additional

productions of documents involving Mr. Blake and employees of Serodynamics.

        7.     Attached hereto as Exhibit E is a true and correct copy of excerpts of the

deposition transcript of Defendant Beau Gertz.

        8.     Attached hereto as Exhibit F is a true and correct copy of excerpts of the

deposition transcript of Defendant Mark Blake.

        9.     Attached here to as Exhibit G is a true and correct copy of excerpts of the expert

report of Doctor Karen Meador.

        10.    Attached hereto as Exhibit H is a true and correct copy of excerpts of the

deposition transcript of Doctor Karen Meador.

        11.    Attached hereto as Exhibit I is a true and correct copy of the Sero Defendants’

privilege log, which counsel for the Sero Defendants served on Plaintiffs’ counsel via email on

January 28, 2020.

        12.    Attached hereto as Exhibit J is a true and correct copy of an email chain bearing

Bates number SERO0083459-60, which was produced by the Sero Defendants on October 2,

2019.

        13.    Attached hereto as Exhibit K is a true and correct copy of an email chain bearing

Bates number SERO0083805, which was produced by the Sero Defendants on October 2, 2019.

        14.    Attached hereto as Exhibit L is a true and correct copy of an email chain bearing

Bates number SERO0003871, which was produced by the Sero Defendants on March 11, 2019.

        15.    Attached hereto as Exhibit M is a true and correct copy of an email chain bearing

Bates number SERO0002590, which was produced by the Sero Defendants in discovery on




                                      2
        Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 2 of 48
March 11, 2019, and which was marked with no objection as an exhibit to the deposition of

Bruce Kassover on June 5, 2019.

        16.    Attached hereto as Exhibit N is a true and correct copy of excerpts of the

deposition transcript of Defendant Serodynamics, LLC.

        17.    Plaintiffs requested privilege logs from Defendants via email on June 28, 2019,

July 16, 2019, January 2, 2020, and January 23, 2020. True and correct copies of these emails are

attached as Exhibit O, P, and Q hereto. Counsel for the Sero Defendants did via email that it

would respond to the January 2, 2020, request, but it did not.

        18.    On January 29, 2020, Plaintiffs’ counsel asked counsel for the Sero Defendants

for a meet and confer.

        19.    On January 31, 2020, counsel for Plaintiffs and the Sero Defendants conferred via

telephone regarding the Sero Defendants’ reliance on advice of counsel and privilege log.

Counsel for Sero Defendants also communicated to Plaintiffs counsel that the privilege log was

produced to Plaintiffs in late January because their clients produced more documents than

Plaintiffs.

        20.    On February 4, 2020, counsel for Plaintiffs communicated to counsel for Sero

Defendants that 19 documents listed on the privilege log include third parties and do not appear

to be privileged. Counsel for Sero Defendants did not respond.

        I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.

        Executed in Minneapolis, Minnesota this 21st day of February 2020.

                                                      By:    /s/ Nathaniel J. Moore     .
                                                            Nathaniel J. Moore




                                     3
       Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 3 of 48
                                  CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was filed electronically with the United States District

Court for the Western District of Missouri, through the Court’s CM/ECF system, on the 21st day

of February 2020, with notice of case activity sent to counsel of record.

                                                       /s/ Michael L. Jente




                                     1
       Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 4 of 48
                Exhibit A




Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 5 of 48
                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF MISSOURI
                                     WESTERN DIVISION

RightCHOICE Managed Care, Inc. et al.,             )
                                                   )
                          Plaintiffs,              )     Case No. 18-cv-06037-DGK
                                                   )
                   v.                              )
                                                   )
Hospital Partners, Inc.; et al.,                   )
                                                   )
                          Defendants.              )

   DEFENDANT LABMED SERVICES, LLC’S RESPONSES TO PLAINTIFFS’ FIRST
                    REQUESTS FOR PRODUCTION

           Pursuant to Fed. R. Civ. P. 26 and 34, Defendant LabMed Services, LLC (“LabMed”)

 submits the following Responses to Plaintiffs’ First Set of Requests for Production of

 Documents:

                                        DOCUMENT PRODUCTION

         Pursuant to Fed. R. Civ. P. 34(b)(2)(B), Defendant states that it will complete its

document production on or before November 30, 2018.


                                   REQUESTS FOR PRODUCTION

REQUEST NO. 1:

         All documents sent to or received from PCMH regarding the laboratory-billing

arrangement at PCMH.

         RESPONSE: This Defendant objects to this Request as argumentative because it
         requires this Defendant to adopt an assumption of fact or law that he expressly
         denies. This Defendant denies knowledge of or participation in the “laboratory-
         billing arrangement,” which these Requests define to mean “the scheme alleged in
         Plaintiffs’ Third Amended Complaint.” Without waiving this objection, this
         Defendant will produce all contracts, agreements, and correspondence between
         SeroDynamics, LabMed, Beau Gertz, Mark Blake, and PCMH.

REQUEST NO. 2:


DocID: 4836-6020-8762.3
         Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 6 of 48
         “through” PCMH. This Defendant further objects to this Request because it seeks
         information that is within the possession of the requesting party or is available to
         the requesting party with equal or lesser burden. Without waiving this objection,
         this Defendant will produce responsive communications with PCMH-credentialed
         providers.

REQUEST NO. 34:

         All documents related to any criticism of, or questioning of the legality of, the

laboratory-billing scheme at PCMH.

         RESPONSE: This Defendant objects to this Request because it is overbroad and
         seeks documents equally available to the requesting party, such as media reports
         and documents generated in other lawsuits. This Defendant also objects to this
         Request to the extent it seeks documents protected by the attorney client privilege
         and/or work product doctrine.

REQUEST NO. 35:

         All documents relating to any questions or concerns from any provider, member, or payor

regarding why claims for laboratory tests were billed through PCMH, or why the questioning the

propriety of amounts billed or owed.

         RESPONSE: This Defendant objects to this Request as unintelligible with respect
         to the phrase “or why the questioning the propriety of amounts billed.” This
         Defendant also objects to the Request as argumentative because it requires this
         Defendant to adopt the assumption that the laboratory tests were billed “through”
         PCMH. Without waiving this objection, this Defendant is not aware of any
         documents responsive to this Request.

REQUEST NO. 36:

         All documents regarding legal advice that you received relating to the laboratory-billing

scheme, if you intend to rely on advice of counsel as a defense in this litigation.

         RESPONSE: Not applicable.

REQUEST NO. 37:

         All documents related to any defendants’ efforts to conceal or explain the

laboratory-billing scheme.



DocID: 4836-6020-8762.3               25
         Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 7 of 48
                Exhibit B




Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 8 of 48
                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF MISSOURI
                                     WESTERN DIVISION

RightCHOICE Managed Care, Inc. et al.,             )
                                                   )
                          Plaintiffs,              )     Case No. 18-cv-06037-DGK
                                                   )
                   v.                              )
                                                   )
Hospital Partners, Inc.; et al.,                   )
                                                   )
                          Defendants.              )

     DEFENDANT SERODYNAMICS, LLC’S RESPONSES TO PLAINTIFFS’ FIRST
                     REQUESTS FOR PRODUCTION

           Pursuant to Fed. R. Civ. P. 26 and 34, Defendant SeroDynamics, LLC

 (“SeroDynamics”) submits the following Responses to Plaintiffs’ First Set of Requests for

 Production of Documents:

                                        DOCUMENT PRODUCTION

         Pursuant to Fed. R. Civ. P. 34(b)(2)(B), Defendant states that it will complete its

document production on or before November 30, 2018.


                                   REQUESTS FOR PRODUCTION

REQUEST NO. 1:

         All documents sent to or received from PCMH regarding the laboratory-billing

arrangement at PCMH.

         RESPONSE: This Defendant objects to this Request as argumentative because it
         requires this Defendant to adopt an assumption of fact or law that he expressly
         denies. This Defendant denies knowledge of or participation in the “laboratory-
         billing arrangement,” which these Requests define to mean “the scheme alleged in
         Plaintiffs’ Third Amended Complaint.” Without waiving this objection, this
         Defendant will produce all contracts, agreements, and correspondence between
         SeroDynamics, LabMed, Beau Gertz, Mark Blake, and PCMH.

REQUEST NO. 2:


DocID: 4840-0165-1322.3
         Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 9 of 48
         “through” PCMH. This Defendant further objects to this Request because it seeks
         information that is within the possession of the requesting party or is available to
         the requesting party with equal or lesser burden. Without waiving this objection,
         this Defendant will produce responsive communications with PCMH-credentialed
         providers.

REQUEST NO. 34:

         All documents related to any criticism of, or questioning of the legality of, the

laboratory-billing scheme at PCMH.

         RESPONSE: This Defendant objects to this Request because it is overbroad and
         seeks documents equally available to the requesting party, such as media reports
         and documents generated in other lawsuits. This Defendant also objects to this
         Request to the extent it seeks documents protected by the attorney client privilege
         and/or work product doctrine.

REQUEST NO. 35:

         All documents relating to any questions or concerns from any provider, member, or payor

regarding why claims for laboratory tests were billed through PCMH, or why the questioning the

propriety of amounts billed or owed.

         RESPONSE: This Defendant objects to this Request as unintelligible with respect
         to the phrase “or why the questioning the propriety of amounts billed.” This
         Defendant also objects to the Request as argumentative because it requires this
         Defendant to adopt the assumption that the laboratory tests were billed “through”
         PCMH. Without waiving this objection, this Defendant is not aware of any
         documents responsive to this Request.

REQUEST NO. 36:

         All documents regarding legal advice that you received relating to the laboratory-billing

scheme, if you intend to rely on advice of counsel as a defense in this litigation.

         RESPONSE: Not applicable.

REQUEST NO. 37:

         All documents related to any defendants’ efforts to conceal or explain the

laboratory-billing scheme.



DocID: 4840-0165-1322.3               10
        Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 10 of 48
                Exhibit C




Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 11 of 48
                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF MISSOURI
                                     WESTERN DIVISION

RightCHOICE Managed Care, Inc. et al.,              )
                                                    )
                          Plaintiffs,               )      Case No. 18-cv-06037-DGK
                                                    )
                   v.                               )
                                                    )
Hospital Partners, Inc.; et al.,                    )
                                                    )
                          Defendants.               )


            DEFENDANT BEAU GERTZ’S RESPONSES TO PLAINTIFFS’ FIRST
                         REQUESTS FOR PRODUCTION

           Pursuant to Fed. R. Civ. P. 26 and 34, Defendant Beau Gertz submits the following

 Responses to Plaintiffs’ First Set of Requests for Production of Documents:

                                        DOCUMENT PRODUCTION

         Pursuant to Fed. R. Civ. P. 34(b)(2)(B), Defendant states that it will complete its

document production on or before November 30, 2018.


                                   REQUESTS FOR PRODUCTION

REQUEST NO. 1:

         All documents sent to or received from PCMH regarding the laboratory-billing

arrangement at PCMH.

         RESPONSE: This Defendant objects to this Request as argumentative because it
         requires this Defendant to adopt an assumption of fact or law that he expressly
         denies. This Defendant denies knowledge of or participation in the “laboratory-
         billing arrangement,” which these Requests define to mean “the scheme alleged in
         Plaintiffs’ Third Amended Complaint.” Without waiving this objection, this
         Defendant will produce all contracts, agreements, and correspondence between
         SeroDynamics, LabMed, Beau Gertz, Mark Blake, and PCMH.

REQUEST NO. 2:



DocID: 4847-3630-9882.3
        Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 12 of 48
         “through” PCMH. This Defendant further objects to this Request because it seeks
         information that is within the possession of the requesting party or is available to
         the requesting party with equal or lesser burden. Without waiving this objection,
         this Defendant will produce responsive communications with PCMH-credentialed
         providers.

REQUEST NO. 34:

         All documents related to any criticism of, or questioning of the legality of, the

laboratory-billing scheme at PCMH.

         RESPONSE: This Defendant objects to this Request because it is overbroad and
         seeks documents equally available to the requesting party, such as media reports
         and documents generated in other lawsuits. This Defendant also objects to this
         Request to the extent it seeks documents protected by the attorney client privilege
         and/or work product doctrine.

REQUEST NO. 35:

         All documents relating to any questions or concerns from any provider, member, or payor

regarding why claims for laboratory tests were billed through PCMH, or why the questioning the

propriety of amounts billed or owed.

         RESPONSE: This Defendant objects to this Request as unintelligible with respect
         to the phrase “or why the questioning the propriety of amounts billed.” This
         Defendant also objects to the Request as argumentative because it requires this
         Defendant to adopt the assumption that the laboratory tests were billed “through”
         PCMH. Without waiving this objection, this Defendant is not aware of any
         documents responsive to this Request.

REQUEST NO. 36:

         All documents regarding legal advice that you received relating to the laboratory-billing

scheme, if you intend to rely on advice of counsel as a defense in this litigation.

         RESPONSE: Not applicable.

REQUEST NO. 37:

         All documents related to any defendants’ efforts to conceal or explain the

laboratory-billing scheme.



                                                 10
DocID: 4847-3630-9882.3
        Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 13 of 48
                Exhibit D




Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 14 of 48
                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF MISSOURI
                                     WESTERN DIVISION

RightCHOICE Managed Care, Inc. et al.,              )
                                                    )
                          Plaintiffs,               )      Case No. 18-cv-06037-DGK
                                                    )
                   v.                               )
                                                    )
Hospital Partners, Inc.; et al.,                    )
                                                    )
                          Defendants.               )

            DEFENDANT MARK BLAKE’S RESPONSES TO PLAINTIFFS’ FIRST
                        REQUESTS FOR PRODUCTION

           Pursuant to Fed. R. Civ. P. 26 and 34, Defendant Mark Blake submits the following

 Responses to Plaintiffs’ First Set of Requests for Production of Documents:

                                        DOCUMENT PRODUCTION

         Pursuant to Fed. R. Civ. P. 34(b)(2)(B), Defendant states that it will complete its

document production on or before November 30, 2018.


                                   REQUESTS FOR PRODUCTION

REQUEST NO. 1:

         All documents sent to or received from PCMH regarding the laboratory-billing

arrangement at PCMH.

         RESPONSE: This Defendant objects to this Request as argumentative because it
         requires this Defendant to adopt an assumption of fact or law that he expressly
         denies. This Defendant denies knowledge of or participation in the “laboratory-
         billing arrangement,” which these Requests define to mean “the scheme alleged in
         Plaintiffs’ Third Amended Complaint.” Without waiving this objection, this
         Defendant will produce all contracts, agreements, and correspondence between
         SeroDynamics, LabMed, Beau Gertz, Mark Blake, and PCMH.

REQUEST NO. 2:




DocID: 4812-7987-5962.3
        Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 15 of 48
         “through” PCMH. This Defendant further objects to this Request because it seeks
         information that is within the possession of the requesting party or is available to
         the requesting party with equal or lesser burden. Without waiving this objection,
         this Defendant will produce responsive communications with PCMH-credentialed
         providers.

REQUEST NO. 34:

         All documents related to any criticism of, or questioning of the legality of, the

laboratory-billing scheme at PCMH.

         RESPONSE: This Defendant objects to this Request because it is overbroad and
         seeks documents equally available to the requesting party, such as media reports
         and documents generated in other lawsuits. This Defendant also objects to this
         Request to the extent it seeks documents protected by the attorney client privilege
         and/or work product doctrine.

REQUEST NO. 35:

         All documents relating to any questions or concerns from any provider, member, or payor

regarding why claims for laboratory tests were billed through PCMH, or why the questioning the

propriety of amounts billed or owed.

         RESPONSE: This Defendant objects to this Request as unintelligible with respect
         to the phrase “or why the questioning the propriety of amounts billed.” This
         Defendant also objects to the Request as argumentative because it requires this
         Defendant to adopt the assumption that the laboratory tests were billed “through”
         PCMH. Without waiving this objection, this Defendant is not aware of any
         documents responsive to this Request.

REQUEST NO. 36:

         All documents regarding legal advice that you received relating to the laboratory-billing

scheme, if you intend to rely on advice of counsel as a defense in this litigation.

         RESPONSE: Not applicable.

REQUEST NO. 37:

         All documents related to any defendants’ efforts to conceal or explain the

laboratory-billing scheme.



DocID: 4812-7987-5962.3               10
        Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 16 of 48
                 Exhibit E




Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 17 of 48
                                                                           Page 1
 1                IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MISSOURI
 2                        ST. JOSEPH DIVISION
 3
     _____________________________
 4                                )
     RIGHTCHOICE MANAGED CARE,    )
 5   INC., et al.,                )
                                  )
 6   Plaintiffs,                  )
                                  )
 7   vs.                          )                    Civil Action No.
                                  )                    5:18-CV-06037-DGK
 8   HOSPITAL PARTNERS, INC.;     )
     HOSPITAL LABORATORY          )
 9   PARTNERS, LLC; EMPOWER       )
     H.I.S. LLC; RAJ              )
10   ENTERPRISES OF CENTRAL       )
     FLORIDA, LLC d/b/a           )
11   PINNACLE LABORATORY          )
     SERVICES; LABMED SERVICES,   )
12   LLC; SERODYNAMICS, LLC;      )
     DAVID BYRNS; JORGE PEREZ;    )
13   JAMES F. PORTER, JR.; BEAU   )
     GERTZ; and MARK BLAKE,       )
14                                )
     Defendants.                  )
15   _____________________________)
16
17
18                       VIDEOTAPED DEPOSITION OF:
19                                BEAU GERTZ
20                            Denver, Colorado
21                              May 15, 2019
22
23   Reported by:
24   MELANIE L. GIAMARCO, RMR, CRR, RPR, CSR
25   JOB NO.: 159702

                        TSG Reporting - Worldwide   877-702-9580
      Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 18 of 48
                                                                           Page 25
 1           Q.   I tried to with Surprise Valley, that
 2   you had some investors involved with it -- with you
 3   at Surprise Valley.
 4           A.   If you're asking if I've ever had
 5   venture capital or anybody infusing our company
 6   with cash that is from the outside, the answer is
 7   no.   As owners, we all put money into the company,
 8   and almost all went bankrupt.
 9           Q.   So I think the question, then -- let me
10   rephrase the question and make sure I've got a
11   clear answer.
12           As it relates to Putnam, your companies did
13   not utilize any venture capital; is that fair?
14           A.   That is fair.
15           Q.   Who developed the rural-hospital
16   approach?
17           A.   I don't think that there was just one
18   person, sir.
19           Q.   Who was involved in developing the
20   rural-hospital approach?
21           A.   Multiple attorneys, myself, business
22   partners and other people from within the industry.
23           Q.   Was Mark Blake involved in developing
24   the rural-hospital approach?
25           A.   He was one.

                        TSG Reporting - Worldwide   877-702-9580
      Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 19 of 48
                                                                           Page 26
 1            Q.   Who are the names of the other
 2   individuals who were involved in developing of the
 3   rural-hospital approach?
 4            A.   There's a lot, sir.                 If you want to be
 5   more specific and ask certain people, I'll be more
 6   than happy to share.
 7            Q.   Well, I'm asking about any individuals
 8   that you remember as part of helping to develop the
 9   rural-hospital approach.
10            A.   Mark Thomas, George Perez, Jim Porter,
11   everybody who worked at Campbellton-Graceville,
12   select individuals from subsidiaries of United
13   Healthcare, and multiple legal attorneys.
14            Q.   Which hospitals have used the
15   rural-hospital approach, to your knowledge?
16            A.   To my knowledge, Putnam and Surprise
17   Valley.
18            Q.   Was the rural-hospital approach used at
19   Campbellton-Graceville Hospital?
20            A.   I can't recall.
21            Q.   And if we talk about
22   Campbellton-Graceville today, is it okay to call it
23   "CGH"?
24            A.   Yeah, that's fine.
25            Q.   What is the rural-hospital approach?

                        TSG Reporting - Worldwide   877-702-9580
      Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 20 of 48
                                                                           Page 45
 1          MR. PFEIFFER:            Are you going --
 2          MR. MINANA:          You're asking about discovery
 3   issues and objections.              That's legal objections by
 4   us in discovery.         I don't understand that.
 5          Q.    Are you going to share with us the
 6   advice that you received from legal counsel,
 7   whether it be Denton's or anyone else?
 8          A.    No.
 9          Q.    When did Sero begin billing lab to lab?
10          A.    I don't recall.
11          Q.    Before you began your involvement at
12   Campbellton-Graceville, had Sero ever billed lab to
13   lab at any other hospital?
14          A.    Yes.
15          Q.    Which ones?
16          A.    At a hospital?
17          Q.    Yes.
18          A.    No, actually, the answer to your
19   question is no.
20          Q.    So before Sero took its business to
21   Campbellton-Graceville, Sero had never billed lab
22   to lab at any hospital; is that true?
23          A.    That is true, sir.
24          Q.    And after Surprise Valley, did Sero bill
25   lab to lab at any hospital?

                         TSG Reporting - Worldwide   877-702-9580
      Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 21 of 48
                                                                           Page 56
 1   And when we couldn't understand the billing, I know
 2   he started jumping in to try and help.
 3          Q.    What was Mark Blake's role with respect
 4   to Putnam?
 5          A.    Overall businessman and legal, general
 6   counsel.
 7          Q.    What was Ken Ivey's role with respect to
 8   Putnam?
 9          A.    He was a vendor that helped with the IT
10   services.
11          Q.    What did he do specifically with respect
12   to Putnam?
13          A.    You'd have to ask Charlie.
14          Q.    You had interaction with Ken Ivey,
15   correct?
16          A.    Mm-hmm.
17          Q.    Yes?
18          A.    Yes, sir.
19          Q.    What was your involvement with Ken Ivey
20   and Putnam?
21          A.    Giving him the connections to speak to
22   the individuals that we needed to speak to on the
23   HL7, ongoing conversations in regards to daily IT,
24   helping us create our proprietary genetic report to
25   help with the substance-of-abuse issue and

                         TSG Reporting - Worldwide   877-702-9580
      Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 22 of 48
                                                                           Page 97
 1   asking the question, what does the term "assume
 2   billing functions" mean?
 3          MR. PFEIFFER:            Yes.
 4          MR. MINANA:          Ah, okay.            You're right.
 5   That's a new question.              I don't think that's what
 6   you asked, but that is a new question.
 7          A.    Go ahead and ask that question again for
 8   me, sir.
 9          Q.    What does it mean to assume billing
10   functions for these specimens?
11          A.    Well, we had quite a few conversations
12   with the hospital CEO, quite a few conversations
13   with Campbellton-Graceville, Southwest and multiple
14   attorneys on the best way to facilitate ongoing
15   billing with Putnam.
16          Q.    Did you have conversations with each of
17   those folks about how to transition CGH claims to
18   Putnam?
19          MR. MINANA:          Object to form and foundation.
20          A.    I don't recall the exact specifics.
21          MR. EDWARDS:           Same objection.
22          Q.    Were you involved in helping to
23   transition CGH claims to Putnam?
24          MR. MINANA:          Same objection.
25          A.    Yes.

                         TSG Reporting - Worldwide   877-702-9580
      Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 23 of 48
                                                                       Page 238
 1           Q.   Was it appropriate to have specimens
 2   billed through Putnam without common ownership?
 3           MR. MINANA:        Object to form and foundation.
 4           MR. JOHNSTON:          Objection; calls for a legal
 5   conclusion.
 6           MR. EDWARDS:         Calls for a legal conclusion.
 7           A.   I'm not an attorney, but there was legal
 8   opinion letters and a lot of attorneys involved
 9   that said it was proper.
10           Q.   And were there attorneys that told you
11   it was not proper?
12           A.   I still have not heard that to today.
13           Q.   You told a public audience that you ran
14   away as fast as possible when you discovered how
15   Perez was using hospitals to run off-site labs,
16   true?
17           MR. MINANA:        Object to form and foundation.
18           A.   Ask the one question one more time,
19   please.
20           Q.   You told a public audience that you ran
21   away as fast as possible when you discovered how
22   George Perez was using hospitals to run off-site
23   labs, true?
24           A.   That'd be untrue.                 If I said it, it was
25   untrue.

                        TSG Reporting - Worldwide   877-702-9580
      Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 24 of 48
                                                                             Page 325
 1   consulted Mr. Minana?
 2          A.    I did.
 3          Q.    And do you want to take a position as to
 4   the legal counsel that you've been provided?
 5          A.    Well, he really couldn't provide a whole
 6   lot of legal counsel.            It's up to me.               I'm going to
 7   waive for this time being.
 8          MR. BLAKE:         You're not waiving.
 9          A.    Not waive.          Not waive.            Sorry.
10          Q.    So you are not waiving, and, therefore,
11   you will not answer any questions about advice of
12   counsel that you received; is that true?
13          A.    Yeah, at this time.
14          Q.    So I could spend the next hour asking
15   you about those, and no matter what I asked about
16   your legal counsel that you received, your response
17   to me would be that you're not going to answer
18   those questions based on the advice of counsel; is
19   that true?
20          A.    Why do you want to continue to harass
21   something I just gave you the answer on?
22          Q.    I just need to make it for the record.
23          A.    You already have that for the record.
24          Q.    All right.          What is a code map?
25          A.    A code map is a third party that tries

                        TSG Reporting - Worldwide   877-702-9580
      Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 25 of 48
                 Exhibit F




Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 26 of 48
                                                                            Page 1
 1              UNITED STATES DISTRICT COURT
 2              WESTERN DISTRICT OF MISSOURI
 3                   ST. JOSEPH DIVISION
 4   RIGHTCHOICE MANAGED CARE,      )
     INC., ET AL.,                  )
 5                                  )
                Plaintiffs,         )
 6                                  )
          vs.                       ) Case No.
 7                                  ) 5:18-CV-06037-DGK
     HOSPITAL PARTNERS, INC.;       )
 8   HOSPITAL LABORATORY PARTNERS, )
     LLC; EMPOWER H.I.S. LLC; RAJ   )
 9   ENTERPRISES OF CENTRAL         )
     FLORIDA, LLC D/B/A PINNACLE    )
10   LABORATORY SERVICES; LABMED    )
     SERVICES, LLC; SERODYNAMICS,   )
11   LLC; DAVID BYRNS; JORGE PEREZ; )
     JAMES F. PORTER, JR.; BEAU     )
12   GERTZ; AND MARK BLAKE,         )
                                    )
13              Defendants.         )
     _______________________________)
14

15

16               VIDEOTAPED DEPOSITION OF
17                      MARK T. BLAKE
18                      Tampa, Florida
19                Thursday, June 13, 2019
20

21

22

23   STENOGRAPHICALLY REPORTED BY:
24   RHONDA HALL-BREUWET, RDR, CRR, LCR, CCR, FPR
25   JOB NO. 159707


               TSG Reporting - Worldwide 877-702-9580
       Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 27 of 48
                                                                       Page 174
 1   did you -- well, withdrawn.
 2                You mentioned that Mr. Thomas was
 3   based in Florida; is that right?
 4       A.       Yes, sir.
 5       Q.       Did he educate you on Florida law?
 6       A.       No, sir.
 7       Q.       Have you seen a written opinion that
 8   he drafted in February of 2016 or thereabouts
 9   with respect to lab arrangements?
10       A.       I've seen it, but I wasn't provided
11   a copy.
12       Q.       How did you see it?
13       A.       I'm trying to think if I saw it from
14   Mr. Perez.    I'm not sure.
15       Q.       In the context of the negotiations
16   to enter into the Putnam agreement?
17       A.       I don't know if it's before or
18   after, sir.
19       Q.       So Putnam is located in Missouri,
20   correct?
21       A.       Yes, sir.
22       Q.       And Sero is located in Colorado,
23   correct?
24       A.       Yes, sir.
25       Q.       Did you consult any lawyers who had


                TSG Reporting - Worldwide 877-702-9580
       Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 28 of 48
                                                                       Page 175
 1   familiarity with state law claims or --
 2   sorry -- state law obligations in the
 3   laboratory space other than Mr. Thomas?
 4        A.     Yes, sir.
 5        Q.     Who else did you consult with?
 6        A.     Attorneys.
 7        Q.     What were their names?
 8        A.     I'm not telling you.        It's
 9   attorney-client privilege.
10        Q.     The name of an attorney?
11        A.     Yes, sir.
12        Q.     You won't tell me the name of an
13   attorney that you consulted with?
14        A.     No, sir.
15        Q.     Did those consultations happen prior
16   to November 1st of 2016?
17        A.     Yes, sir.
18        Q.     You are aware that there are state
19   laws that govern healthcare providers; is that
20   right?
21        A.     Yes, sir.
22        Q.     And Florida has some laws, right?
23        A.     Every state has some laws, sir.
24        Q.     Did -- what efforts did you make to
25   satisfy yourself that all of the state laws


               TSG Reporting - Worldwide 877-702-9580
       Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 29 of 48
                                                                       Page 176
 1   that could apply to the lab arrangement into
 2   which Sero entered with Putnam were -- that the
 3   arrangement complied with all of those state
 4   laws?
 5          A.     I had a law firm prepare a 50-state
 6   survey of self-referral antikickback and
 7   physician something.      I can't remember right
 8   now.    It was over 400 pages and covered all 50
 9   states.     So anytime any action was taken, I
10   would refer to that manual.
11          Q.     And when was that prepared?
12          A.     I think it was even before the labs
13   opened.
14          Q.     So you're familiar that some states
15   have what are called "patient brokering
16   statutes"?
17          A.     Yes, sir.
18          Q.     That prohibit the payment of
19   commission for referrals; is that right?
20          A.     Yes.
21          Q.     And you're familiar that there are
22   fee-splitting statutes that apply; is that
23   right?
24          A.     Yes.
25          Q.     Where compensation -- in essence,


                 TSG Reporting - Worldwide 877-702-9580
       Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 30 of 48
                Exhibit G

   (FILED UNDER SEAL)




Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 31 of 48
                Exhibit H

   (FILED UNDER SEAL)




Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 32 of 48
                  Exhibit I

   (FILED UNDER SEAL)




Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 33 of 48
                  Exhibit J




Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 34 of 48
Message
From:              [Laine@labsdx.com]
on behalf of       Laine Hetzler
Sent:              9/29/2016 4:34:17 PM
To:                Marathon Medical [marathonmedical@cox.net]; brentmontgomery@yahoo.com
Subject:           FW: Specimens from Marathon Medical


Al and Brent.

Please see below for the email sent to the billing team. I will be able to follow up with them tomorrow and see where we are on
this.

Thank you,

Laine Erin Hetzler
Vice President of Sales
Cadira Medical
MI 817-253-5338

From: Beau Gertz
Sent: Tuesday, September 20, 2016 8:43 AM
To: Laine Hetzler
Cc: Mark Blake; Beau Gertz; Charlie Seraydar; Jai Jahier; Maggie Martinez
Subject: Re: Specimens from Marathon Medical



           On Sep 19, 2016, at 5:55 PM, Laine Hetzler <Laine@labsdx.com> wrote:

           Team,

           Al Serpa and Brent Montgomery have expressed their desire to no lo nger have specimens bi ll ed through CG H, and
           to be bi ll ed OON as we had been doing previou sly. Can yo u veri fy w hich/any of t hese spec imens in t he attached
           spread sheet can be billed t hro ugh our bil ling tea m?

           Additiona lly, I w ill be sending an addit io nal spreadsheet t hat had a handful of commercial specim ens that were
           bill ed t hrough our bil ling team, and re imbursed, inst ead of be ing sent to CGH fo r invoice. Can you confirm w hat
           happened with these particu lar specimens?

           Al and Brent wou ld li ke to have com missions paid out t hro ugh t heir sta nda rd contract t hey have had wit h us.
           Please advise t hat we wou ld be abl e to do, and if not, what options th ey may have.

           Let me know if you have any quest io ns.

           Th an ks!

           Laine Erin Hetzler
           Vice President of Sales
           Cadira Medical
           MI 817-253-5338

           From: Brent Montgomery <brentmontgomery@yahoo.com>
           Sent: Wednesday, Septem ber 14, 2016 7:38 PM
           To: Laine Hetzler; Marathon Medical
           Subject: list of all submitted




                   Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 35 of 48
                                                                                                                               SER00083459
Lets talk friday afternoon. Thanks for your help.

<Aug 6 through cu rrent Marat hon Med ica l.xlsx>




       Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 36 of 48
                                                                            SER00083460
                Exhibit K




Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 37 of 48
Message
From:           [Laine@cadiramd.com]
on behalf of    Laine Hetzler
Sent:           12/16/2016 2:11:12 PM
To:             Beau Gertz [beau@cadiramd.com]
Subject:        RE: Dave Edwards and Old CGH Distributors


Thank you for sending this. Will be very nice to have in my back pocket.

Laine Erin Hetzler
Vice President of Sales
CadiraMD
MI 817-253-5338

From: Beau Gertz
Sent: Friday, December 16, 2016 1:07 PM
To: Laine Hetzler
Subject: FW: Dave Edwards and Old CGH Distributors

Laine,

This is the communication to provide for distributors still upset about CGH . Even SW took the same approach as that
situation was completely out of everyone's control.

BG


From: Beau Gertz <beau@cadiramd.com>
Date: Friday, December 16, 2016 at 10:55 AM
To: Mark Blake <mark@cadiramd.com>
Subject: Dave Edwards and Old CGH Distributors

Mark,

I believe we're on the same page but I would like to highlight that all the CGH distributors never had a contract
with Cadira, Sero, CadiraMD nor LI. All the contracts were with CGH Holdings and Aaron Alonso. All
communication about phlebs with CGH need to go to Julie and all questions about payment need to go to CGH
Holdings.

Whatever we can salvage in a compliant manner from our CGH claims is purely for our company to make up
for the short comings we experienced.

BG




                Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 38 of 48
                                                                                                         SER00083805
                 Exhibit L

   (FILED UNDER SEAL)




Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 39 of 48
                Exhibit M

   (FILED UNDER SEAL)




Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 40 of 48
                Exhibit N

   (FILED UNDER SEAL)




Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 41 of 48
                Exhibit O




Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 42 of 48
From:            Moore Nathaniel J.
To:              Minana, Greg; Montgomery JR; Justin Johnston; Ronald P, Marney: mrudd@sandbergphoenJx.com;
                 shoty@sandbergphoenlx,com; lenny brlner@brinertaw.com: mohamad@Josephateem.com;
                 yussuf@toseohaJeem.com; John Edwards; Seth Schwartz
Cc:              Pfeiffer, Jason w.; Gleason, Jeffreys.; E1Shareif, Ami A.; Wing Jaime J.; Hansen J. Haynes; Jente. Michael L
Subject:         RE: Putnam • Privilege Logs
Date:            Tuesday, July 16, 2019 12:49:05 PM
Attachments:     1maae001,ona

Counsel:

Plaintiffs still have not received privilege logs from many defendants, even though some defendants
have expressly invoked privilege, including at depositions, and we suspect others have withheld
documents on that basis. Rule 26(b)(5) requires affirmative steps by parties claiming privilege over
otherwise discoverable information. Given the current schedule in this matter, please let us know if
there is any reason you will not be producing a privilege log before the deadline for discovery
motions.

Thank you,
Nate




From: Moore, Nathaniel J.
Sent: Friday, June 28, 2019 2:55 PM
To: ' Minana, Greg' <Greg.Minana@huschblackwell.com>; 'Montgomery, JR'
<JR.Montgomery@huschblackwell.com>; 'Justin Johnston' <jjj@johnstonlawkc.com>; ' Ronald D.
Marney' <rmarney@sandbergphoenix.com>; 'mrudd@sandbergphoenix.com'
<mrudd@sandbergphoenix.com>; 'sholy@sandbergphoenix.com' <sholy@sandbergphoenix.com>;
'jenny.briner@brinerlaw.com' <jenny.briner@brinerlaw.com>; 'mohamad@josephaleem.com'
<mohamad@josephaleem .com>; 'yussuf@josephaleem.com' <yussuf@josepha leem.com>; 'John
Edwards' <john@josephaleem .com>; 'Seth Schwartz' <seth@flattorney.net>
Cc: Pfeiffer, Jason W. <JPfeiffer@RobinsKaplan.com>; Gleason, Jeffrey S.
<JGleason@RobinsKapla n.com>; EIShareif, Ami A. <AEIShareif@RobinsKapla n.com>; Wing, Jaime J.
<JWing@RobinsKaplan.com>; Hansen, J. Haynes <HHansen@RobinsKaplan.com>
Subject: Putnam· Privilege Logs

All,

We have not received privilege logs from many of the defendants . For those of you who have made
productions to date, please let us know when we can expect them.

Thank you,
Nate

Nathaniel J. Moore
ROBINS • KAPLAN,,,.
Robins Kaplan LLP 1800 LaSal le Avenue I Suite 2800 I Minneapolis, MN 55402
p 612 349 0646 1f612339 4 181 I NMoorc@RobinsKaplan com I RobinsKaplan.com




 Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 43 of 48
                 Exhibit P




Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 44 of 48
From:            Chickos. Aaron
To:              Moore. Natha.oiel..J..; rmamey@sandberophoenhc.com; MJchaeJ J. Rudd; Mjnana Greo; Montgomery. JR; setb
                 ~        ; Jesse Berryman; Meghan M. SboJy; oduoont@sandbergohoenix.com; m@JohnstonJawkc.com
Cc:              GJeason Jeffreys,; Pfeiffer Jason w;EIShareif, Ami A; Wino Jaime J; Hansen, J Haynes; Bauer. Julie M.;
                 Jente. Michael L.
Subject:           [EXTcRNAL] RE: Putnam - Expert Deposition Schedule & Privilege Logs
Date:              Friday, January 31 2020 10:22:40 AM
Attachments:       jmaaeoo1.ono
                   Sero Defendants" Notice of Iakfna Yldeotaoed 0eoo1st1on of P1aJntiffS: E....odf
                   Sero Defendants" Notice of TakJno Yldeotioed Peootstloa of Plaintiffs" E,...odf

Counsel:


Please see the attached deposition notices for Dr. Kongstvedt and Ms. Prillaman. We have decided
not to notice Ms. Fortune's deposition.


Dr. Meador can be ava ilable for deposition January 6-8 in St. Louis. While expert discovery is set to
close January 15, if necessary, Dr. Meador can also be available January 20-21 in St. Louis. Please let
us know which date works for you.


We will respond separately to the other item raised in your email.


Thank you,
Aaron

Aaron Chickos
Attorney
Direct: 314.345.6343
Aaron;Chickos@hyschbJackwell com



From: Moore, Nathaniel J.[mailto:NMoore@RobinsKaplan.com]
Sent: Thursday, January 02, 2020 11:20 AM
To: rmarney@sandbergphoenix.com; Michael J. Rudd <mrudd@sandbergphoenix.com>; Minana,
Greg <Greg.Minana@huschblackwell.com>; Montgomery, JR
<JR.Montgomery@h usch blackwell.com>; Chickos, Aa ron <Aaron.Chickos@husch blackwell .com>;
Seth Schwartz <set h@flattorney.net>; Jesse Berryman <jesse@flattorney.net>; Meghan M. Shely
<msholy@sandbergphoenix.com>; pdupont@sandbergphoenix.com; jjj@johnston lawkc.com
Cc: Gleason, Jeffrey S.<JGleason@RobinsKapla n.com>; Pfeiffer, Jason W.
<JPfeiffer@RobinsKaplan .com>; EIShareif, Ami A.<AEIShareif@RobinsKaplan.com>; Wing, Jaime J.
<JWing@RobinsKaplan.com>; Hansen, J.Haynes<HHansen@RobinsKaplan .com>; Bauer, Julie M.
<JBauer@RobinsKaplan.com>; Jente, Michael L. <MJente@lewisrice.com>
Subject: Putnam - Expert Deposition Schedule & Privilege Logs


[EXTERNAL EMAIL]

All:

Please provide dates and locations for the depositions of the Defendants' respective ex.perts. Given
the current deadline for expert discovery and the number of depositions that will take place, please




  Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 45 of 48
include your experts' availability through the end of January. If it becomes necessary, we are
amenable to a joint motion extending the deadline for expert discovery by a week or two.

Greg, here are the locations for the depositions of Plaintiffs' experts, which can each begin at 9am
local time:

    •   Jan. 7 (Dr. Kongstvedt): Hogan Lovells, Columbia Square, 555 Thirteenth St, NW,
        Washington, DC 20004
    •   Jan. 13 (Ms. Fortune): Nelson Mullins, Atlantic Station, 20 l 17th Street NW, Suite 1700,
        Atlanta, GA 30363
    •   Jan. 15 (Ms. Prillaman): Nelson Mullins, One Wells Fargo Center, 301 South College
        Street, 23rd Fl., Charlotte, NC 28202

Separately, we still have not received privilege logs from most of the Defendants. Please provide
them immediately.

Thank you,
Nate

Nathaniel J. Moore
ROBINS•KAPLANH~
Robins Kaplan LL[> 1800 LaSalle Avenue I Suite 2800 I Minneapolis, MN 55402
p 612 349 0646 1f612339 4181 1NMoorc@RobjnsKaplan com I RobinsKaplan.com




Information contained in this e-mail transmission may be privileged, confidential and covered
by the Electronic Communications Privacy Act, 18 U.S.C. Sections 2510-2521.

If you are not the intended recipient, do not read, distribute, or reproduce this transmission.

If you have received this e-mail transmission in error, please notify us immediately of the error
by return email and please delete the message from your system.

Pursuant to requirements relate~ to practice before the U.S. Internal Revenue Service, any tax
advice contained in this communication (including any attachments) is not intended to be
used, and cannot be used, for purposes of (i) avoiding penalties imposed under the U. S.
Internal Revenue Code or (ii) promoting, marketing or recommending to another person any
tax-related matter.

Thank you in advance for your cooperation.

Robins Kaplan LLP
http://www.robi nskap Ian.com




 Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 46 of 48
                Exhibit Q




Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 47 of 48
From:            Moore Nathaniel J.
To:              Minana Greg; Montgomery. JR; Chickos Aaron
Cc:              Pfeiffer Jason w.; Gleason. Jeffreys ; Wing. Jaime J; Hansen J Haynes
Subject:         Putnam - Privilege
Dat e:           Thursday. January 23, 2020 11:43:01 AM
Attachments:     imaaeQ03 png

Greg, JR, and Aaron:

We need to know from you definitively whether your clients-Serodynamics, Labmed, Mark Blake,
and Beau Gertz-are waiving any applicable privileges relating to legal advice they may have
received regarding their arrangements with Putnam or other hospitals. Mr. Gertz refused in his
deposition to waive applicable privileges to discuss the topic, and the Sero Defendants' written
discovery (e.g., response to Plaintiff's RFP #36) included representations that advice of counsel
would not be a defense in this case. Now, the Sero Defendants' expert witness has opined on the
content of the legal advice your clients purportedly received, and used it to form her opinions in this
case. At the same time, despite our repeated requests for privilege logs from you, we have yet to
receive one from you.

We need to know from you this week whether your clients are waiving all applicable privileges
relating to legal advice they received regarding their arrangements with Putnam and similar
arrangements. If they are waiving, we require your confirmation that every document relating to or
reflecting that legal advice has been produced to the Plaintiffs. ff not, we need a privilege log from
you identifying all documents withheld.

We request a response this week so that we can resolve this issue promptly.

Thank you,
Nate

Nathaniel J. Moore
ROBINS • KAPLANu..
Robins Kaplan LLP 1800 LaSalle Avenue I Suite 2800 I Minneapolis, MN 55402
p 612 349 0646 I f 612 339 4181 I NMoore@RobinsKaplan.com I RobinsKaplan.com




  Case 5:18-cv-06037-DGK Document 367-1 Filed 02/21/20 Page 48 of 48
